SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

336
CA 13-02231
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


RALPH GUERRUCCI, ON BEHALF OF HIMSELF AND ALL
OTHER PERSONS SIMILARLY SITUATED,
PLAINTIFFS-APPELLANTS,

                    V                             MEMORANDUM AND ORDER

SCHOOL DISTRICT OF CITY OF NIAGARA FALLS,
DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


CREIGHTON, JOHNSEN & GIROUX, BUFFALO (JONATHAN G. JOHNSEN OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

JAMES C. ROSCETTI, NIAGARA FALLS, FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Niagara County (Richard C. Kloch, Sr., A.J.), entered October 24,
2013. The judgment denied the motion of plaintiffs for partial
summary judgment on liability and granted the cross motion of
defendant for summary judgment dismissing the amended complaint.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law without costs, the amended complaint
is reinstated, judgment is granted in favor of plaintiffs as follows:

          It is ADJUDGED and DECLARED that the individual
     plaintiffs are entitled to the health insurance coverage
     provided in the collective bargaining agreement in effect at
     the time each individual plaintiff retired, and

          It is further ADJUDGED and DECLARED that those
     individual plaintiffs eligible for conversion of health
     insurance coverage “supplemental to Medicare” are entitled
     to such coverage that, when combined with Medicare, equals
     the health insurance benefits prior to such conversion,

and the matter is remitted to Supreme Court, Niagara County, for
further proceedings in accordance with the following memorandum: In
appeal No. 1, plaintiffs, 31 retired administrators who were employed
by defendant and their retiree association, commenced this breach of
contract/declaratory judgment action seeking, inter alia, a
declaration that the individual plaintiffs are entitled to the health
insurance benefits provided in the collective bargaining agreement
(CBA) in effect at the time each individual plaintiff retired.
                                 -2-                           336
                                                         CA 13-02231

Supreme Court denied plaintiffs’ motion for partial summary judgment
on liability and granted defendant’s cross motion for summary judgment
dismissing the amended complaint, and plaintiffs appeal. In appeal
No. 2, plaintiffs appeal from an order that denied their motion
seeking relief from the judgment in appeal No. 1 pursuant to CPLR 5015
(a).

     In appeal No. 1, the parties do not dispute that the language at
issue in the various CBAs is unambiguous and, at oral argument,
defendant conceded that this case is controlled by Kolbe v Tibbetts
(22 NY3d 344). The 1984-1987 and 1987-1990 CBAs provided that “[a]ny
administrator who retires . . . shall continue to receive the Blue
Cross/Blue Shield coverage in effect at the time of his or her
retirement, excluding dental coverage and major medical insurance,
until the administrator becomes eligible for Medicare, at which time
the Board [of Education] shall no longer provide such coverage.”
Similarly, the 1990-1994 CBA provided that “[a]ny administrator who
retires . . . shall continue to receive the Blue Shield coverage in
effect at the time of his or her retirement, excluding dental, vision
and major medical coverage, until the administrator becomes eligible
for Medicare, at which time the Board [of Education] shall no longer
provide such coverage,” except for those retirees entitled to
conversion of that coverage to coverage that is “supplemental to
Medicare.” Finally, the 1994-1997 and later CBAs provide that “[a]ny
administrator who retires . . . shall continue to receive medical
coverage in effect at the time of his or her retirement, excluding
dental, vision and major medical coverage, until the administrator
becomes eligible for Medicare, at which time the Board [of Education]
shall no longer provide such coverage,” except for those entitled to
conversion of that coverage to coverage that is “supplemental to
Medicare.”

     In appeal No.1, we agree with plaintiffs that the plain meaning
of the provisions at issue in the CBAs is that, upon retirement, a
retiree will receive the health insurance coverage that the retiree
was receiving prior to retirement, until the retiree becomes eligible
for Medicare (see id. at 353; Della Rocco v City of Schenectady, 252
AD2d 82, 84, lv dismissed 93 NY2d 1000).

     Also with respect to appeal No. 1, we note that the CBAs provided
that, when certain retirees “reache[d] his or her sixty-fifth (65th)
birthday and qualifie[d] for medical insurance under Social Security,
the coverage shall be changed to that which is supplemental to
Medicare.” We agree with plaintiffs that the supplemental coverage
provided for in the CBAs required that defendant provide health
insurance coverage that, when combined with Medicare, equaled the
health insurance benefits that the retirees enjoyed prior to
qualifying for Medicare. In interpreting a CBA, “it is logical to
assume that the bargaining unit intended to insulate retirees from
losing important insurance rights during subsequent negotiations by
using language in each and every contract which fixed their rights to
coverage as of the time they retired” (Della Rocco, 252 AD2d at 84).
Additionally, this interpretation of the CBAs “give[s] fair meaning to
all of the language employed by the parties to reach a practical
                                 -3-                           336
                                                         CA 13-02231

interpretation of the expressions of the parties so that their
reasonable expectations will be realized . . . [and does] not . . .
leave one of its provisions substantially without force or effect”
(Petracca v Petracca, 302 AD2d 576, 577). In view of our
determination that the CBAs prevented defendant from reducing the
retirees’ health insurance benefits during retirement and that the
intent of the CBAs was to “fix[ the retirees’] rights to coverage as
of the time they retired” (Della Rocco, 252 AD2d at 84), we conclude
that the provision for “coverage . . . which is supplemental to
Medicare” means coverage that when combined with Medicare is
equivalent to the health insurance coverage that the retirees enjoyed
prior to becoming eligible for Medicare. Contrary to the court’s
determination, an interpretation of that provision to mean any
coverage that defendant chooses to provide would defeat the reasonable
expectations of the parties and render the “provision[] substantially
without force or effect” (Petracca, 302 AD2d at 577). Plaintiffs thus
are entitled to declarations in their favor in accordance with our
decision. In addition, we remit the matter to Supreme Court for
further proceedings in accordance with the relief sought in the second
cause of action.

     In light of our determination in appeal No. 1, we dismiss as moot
the appeal from the order in appeal No. 2.




Entered:   March 27, 2015                       Frances E. Cafarell
                                                Clerk of the Court